1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KAREN MADELINE SMITH,                             Case No.: 17-cv-02108-CAB (RNB)
12                                    Plaintiff,
                                                       REPORT AND
13   v.                                                RECOMMENDATION REGARDING
                                                       CROSS-MOTIONS FOR SUMMARY
14   NANCY A. BERRYHILL, Acting
                                                       JUDGMENT
     Commissioner of Social Security,
15
                                    Defendant.         (ECF Nos. 17, 20)
16
17
18         This Report and Recommendation is submitted to the Honorable Cathy Ann
19   Bencivengo, United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Civil
20   Local Rule 72.1(c) of the United States District Court for the Southern District of
21   California.
22         On October 13, 2017, plaintiff Karen Madeline Smith filed a Complaint pursuant to
23   42 U.S.C. § 405(g) seeking judicial review of a decision by the Commissioner of Social
24   Security denying her application for Supplemental Security Income (“SSI”). (ECF No. 1.)
25         Now pending before the Court and ready for decision are the parties’ cross-motions
26   for summary judgment. For the reasons set forth herein, the Court RECOMMENDS that
27   plaintiff’s motion for summary judgment be GRANTED, that the Commissioner’s cross-
28   motion for summary judgment be DENIED, and that Judgment be entered reversing the

                                                   1
                                                                           17-cv-02108-CAB (RNB)
1    decision of the Commissioner and remanding this matter for further administrative
2    proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
3
4                               PROCEDURAL BACKGROUND
5          On October 4, 2010, plaintiff filed a prior application for SSI, alleging disability
6    beginning January 1, 2007, which was denied initially and upon reconsideration. (Certified
7    Administrative Record [“AR”] 20, 87.)        An administrative hearing was held before
8    Administrative Law Judge (“ALJ”) Simon on December 14, 2012. (AR 20, 61-83.) As
9    reflected in his April 25, 2013 decision, ALJ Simon found that plaintiff had not been under
10   a disability, as defined in the Social Security Act, since October 4, 2010. (AR 87-96.)
11         On October 16, 2013, plaintiff protectively filed another application for SSI, alleging
12   disability beginning May 1, 2013. (AR 20, 202-07.) After her application was denied
13   initially and upon reconsideration (AR 133-36, 141-45), plaintiff requested an
14   administrative hearing before an ALJ (AR 147-49). An administrative hearing was held
15   on March 3, 2016 before ALJ Valentino. (AR 31-60.) Plaintiff appeared at the hearing
16   with counsel, and testimony was taken from her, as well as from a medical expert (“ME”)
17   and a vocational expert (“VE”). (AR 31-60.)
18         As reflected in his April 5, 2016 hearing decision, ALJ Valentino found that plaintiff
19   had not been under a disability, as defined in the Social Security Act, since October 16,
20   2013, the date her application was filed. (AR 17-30.) The ALJ’s decision became the final
21   decision of the Commissioner on August 29, 2017, when the Appeals Council denied
22   plaintiff’s request for review. (AR 1-6.) This timely civil action followed.
23
24                          SUMMARY OF THE ALJ’S FINDINGS
25         In rendering his decision, ALJ Valentino followed the Commissioner’s five-step
26   sequential evaluation process. See 20 C.F.R. § 416.920. At step one, the ALJ found that
27
28

                                                  2
                                                                              17-cv-02108-CAB (RNB)
1    plaintiff had not engaged in substantial gainful activity since October 16, 2013, the
2    application date.1 (AR 22.)
3               At step two, ALJ Valentino found that plaintiff had the following severe
4    impairments: low back pain with significant osteoarthritis at L5-S1; status post left
5    shoulder surgery and status post left wrist surgery with full recovery; and major depression.
6    (AR 23.)
7               At step three, ALJ Valentino found that plaintiff did not have an impairment or
8    combination of impairments that met or medically equaled the severity of one of the
9    impairments listed in the Commissioner’s Listing of Impairments. (AR 23.)
10              Next, ALJ Valentino determined that plaintiff had the residual functional capacity
11   (“RFC”) to perform light work as defined in 20 C.F.R. § 416.967(b) “except unskilled.”
12   In addition, plaintiff could not climb ladders, ropes, or scaffolds, and could only
13   occasionally reach overhead with her left upper extremity. (AR 23-24.)
14              For purposes of his step four determination, ALJ Valentino adduced and accepted
15   the VE’s testimony that a hypothetical person with plaintiff’s vocational profile and RFC
16   would be able to perform her past relevant work as a cashier and a checker, both as actually
17   done and as generally done in the national economy. (AR 26.)
18              Based on his determination that plaintiff could return to her past relevant work, ALJ
19   Valentino concluded that plaintiff had not been disabled since October 16, 2013, her
20   application date. (AR 26-27.)
21
22                                                     DISPUTED ISSUES
23              As reflected in plaintiff’s motion for summary judgment, the disputed issues that
24   plaintiff is raising as the grounds for reversal and remand are as follows:
25
26                                                  
27
     1
             SSI is not payable prior to the month following the month in which the application
28   is filed. See 20 C.F.R. § 416.335.
                                                              3
                                                                                  17-cv-02108-CAB (RNB)
1          1.     Whether ALJ Valentino erred when he applied a presumption of non-
2    disability in his 2016 administrative decision, based on ALJ Simon’s 2013 administrative
3    decision. (See ECF No. 17-1 at 3-6.)
4          2.     Whether ALJ Valentino’s RFC limitation to unskilled work sufficiently
5    accommodated plaintiff’s moderate difficulties in concentration, persistence, and pace.
6    (See ECF No. 17-1 at 6-8; ECF No. 22 at 3-6.)
7
8                                   STANDARD OF REVIEW
9          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
10   determine whether the Commissioner’s findings are supported by substantial evidence and
11   whether the proper legal standards were applied. DeLorme v. Sullivan, 924 F.2d 841, 846
12   (9th Cir. 1991). Substantial evidence means “more than a mere scintilla” but less than a
13   preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971); Desrosiers v. Sec’y of
14   Health & Human Servs., 846 F.2d 573, 575-76 (9th Cir. 1988). Substantial evidence is
15   “such relevant evidence as a reasonable mind might accept as adequate to support a
16   conclusion.” Richardson, 402 U.S. at 401. This Court must review the record as a whole
17   and consider adverse as well as supporting evidence. Green v. Heckler, 803 F.2d 528, 529-
18   30 (9th Cir. 1986). Where evidence is susceptible of more than one rational interpretation,
19   the Commissioner’s decision must be upheld. Gallant v. Heckler, 753 F.2d 1450, 1452
20   (9th Cir. 1984).
21
22                                          DISCUSSION
23         A.     The ALJ did not erroneously apply a presumption of non-disability.
24         Plaintiff contends preliminarily that ALJ Valentino erroneously applied the
25   presumption of non-disability set forth in Chavez v. Bowen, 844 F.2d 691 (9th Cir. 1988).
26   (ECF No. 17-1 at 3.) In Chavez, the Ninth Circuit held that principles of res judicata apply
27   to previous administrative decisions regarding disability and impose an obligation on the
28   claimant to come forward with new and material evidence of changed circumstances in

                                                  4
                                                                             17-cv-02108-CAB (RNB)
1    order to overcome the presumption of continuing non-disability. Id. at 693. Moreover, the
2    previous ALJ’s findings concerning RFC, education, and work experience are entitled to
3    some preclusive effect, and such findings cannot be reconsidered by a subsequent ALJ
4    absent new information not presented to the first ALJ. See Stubbs-Danielson v. Astrue,
5    539 F.3d 1169, 1173 (9th Cir. 2008) (citing Chavez, 844 F.2d at 694).
6          Here, plaintiff contends that ALJ Valentino’s finding of a “severe mental
7    impairment,” which was not present in the 2013 administrative decision, constituted
8    changed circumstances and thus overcame the presumption of non-disability. (See id. at
9    3-5, citing Chavez, 844 F.2d at 693). As such, plaintiff contends it was erroneous for ALJ
10   Valentino to state that plaintiff had “failed to overcome the presumption of nondisability.”
11   (See AR 26.)
12         In response, the Commissioner concedes that plaintiff’s new “severe mental
13   impairment” constituted changed circumstances sufficient to overcome the presumption.
14   (See ECF No. 20-1 at 7, citing Acquiescence Ruling 97-4(9).) However, the Commissioner
15   contends that ALJ Valentino “did not apply the Chavez presumption of continuing
16   nondisability to deny [plaintiff’s] claim, but instead conducted a full review of the new
17   evidence in concluding that plaintiff was not disabled.” (ECF No. 20-1 at 7.) The Court
18   concurs. ALJ Valentino did in fact conduct a full review of the new evidence before
19   concluding that plaintiff was not disabled. (See AR 22-27.) Accordingly, the Court finds
20   that, regardless of ALJ Valentino’s statement that plaintiff had failed to overcome the
21   presumption of non-disability, reversal is not warranted based on ALJ Valentino’s
22   allegedly erroneous application of the presumption.
23
24         B.     The ALJ erred when he failed to incorporate the moderate mental
25                limitation he found into his RFC determination.
26         In connection with his Listings determination, ALJ Valentino made certain findings
27   with respect to the “paragraph B” criteria that he stated were supported by the treating
28   records, the findings and opinions of the consulting psychiatrist (Dr. Glassman), and the

                                                  5
                                                                             17-cv-02108-CAB (RNB)
1    opinion of the ME (Dr. Gordy). (See AR 23.) Plaintiff contends that ALJ Valentino’s RFC
2    limitation to unskilled work2 did not fully capture one of these findings—i.e., that .plaintiff
3    had “moderate difficulties in maintaining concentration, persistence, or pace.” (See ECF
4    No. 17-1 at 6-8; ECF No. 22 at 3-6.)
5               The Commissioner contends that the Ninth Circuit’s decision in Stubbs-Danielson
6    is “controlling and on point” with respect to this disputed issue. (See ECF No. 20-1 at 9-
7    12.) There, two doctors had assessed the claimant with moderate limitations in mental
8    functioning. See Stubbs-Danielson, 539 F.3d at 1173. An examining physician (Dr.
9    McCollum) found that the claimant was “moderately limited” in her ability “to perform at
10   a consistent pace without an unreasonable number and length of rest periods” but did not
11   assess whether she could perform unskilled work on a sustained basis. Id. A state-agency
12   reviewing psychologist (Dr. Eather) had identified the claimant’s limitation in pace, as well
13   as moderate limitations in several other areas of mental functioning but also found the
14   claimant capable of carrying out “simple tasks.” Id. Based on this medical opinion
15   evidence, the ALJ assessed the claimant as having the RFC for simple, routine, repetitive
16   work and he did not include any moderate limitations in pace or other mental areas of
17   functioning in his hypothetical to the VE. See id. at 1171, 1173-74. In doing so, the ALJ
18   did not reject the two doctors’ findings of moderate limitations in pace and other areas of
19   mental functioning. Id. at 1174. Rather, the ALJ “translated” the claimant’s condition,
20   “including the pace and mental limitations, into the only concrete restrictions available to
21   him — [the state-agency reviewing psychologist’s] recommended restriction to ‘simple
22   tasks.’” Id. The Ninth Circuit held that the ALJ’s limitation to “simple, routine, repetitive”
23   work sufficiently accommodated the medical-opinion evidence that the claimant had a
24
25
                                                    
26
27   2
           The Commissioner defines “unskilled work” as “work which needs little or no
     judgment to do simple duties that can be learned on the job in a short period of time.” 20
28   C.F.R. § 416.968(a).
                                                       6
                                                                                17-cv-02108-CAB (RNB)
1    “moderate” limitation in pace and “other mental limitations regarding attention,
2    concentration, and adaption.” See id. at 1173-74.
3          Here, unlike in Stubbs-Danielson, there is no medical opinion evidence that ALJ
4    Valentino was adopting when he made the determination that, despite the moderate
5    limitation with regard to concentration, persistence, or pace that he had found based on the
6    ME’s testimony, plaintiff still was capable of performing unskilled work. Dr. Glassman
7    had opined in her December 18, 2013 “Psychiatric Disability Evaluation” report that
8    plaintiff was “capable of understanding and following at least simple instructions.” (AR
9    278.) However, she had only found that plaintiff had “mild impairment in her capacity to
10   maintain concentration, persistence, and pace, and to adapt to changes and stresses in a
11   workplace setting.” (Id.) Likewise, the State Agency physicians had only found that
12   plaintiff had mild difficulties in maintaining concentration, persistence, or pace. (See AR
13   107, 122.) Although the ME had opined at the administrative hearing based on his review
14   of plaintiff’s medical records through May 2014 that giving plaintiff the “benefit of the
15   doubt,” she would have “moderate” limitation in her ability to maintain “concentration and
16   pace” (and ALJ Valentino had adopted this finding), the ME did not assess whether
17   plaintiff could perform unskilled work on a sustained basis. (See AR 45-46.)
18         The Commissioner maintains that ALJ Valentino’s limitation to unskilled work
19   adequately captured the ALJ’s finding of a moderate limitation with regard to
20   concentration, persistence, or pace and that Stubbs-Danielson “establishes unequivocally
21   that an ALJ need not include moderate limitations in concentration, persistence, and pace
22   in a hypothetical to a VE.” (See ECF No. 20-1 at 10-11.) The Court disagrees. The Ninth
23   Circuit expressly stated in Stubbs-Danielson that “an ALJ’s assessment of a claimant
24   adequately captures restrictions related to concentration, persistence, or pace where the
25   assessment is consistent with restrictions identified in the medical testimony.” See
26   Stubbs-Danielson, 539 F.3d at 1174 (emphasis added); see also Turner v. Berryhill, 705 F.
27   App’x 495, 498 (9th Cir. 2017) (citing Stubbs-Danielson for same proposition); Rogers v.
28   Comm’r of Soc. Sec. Admin., 490 F. App’x 15, 17-18 (9th Cir. 2012) (citing Stubbs-

                                                  7
                                                                             17-cv-02108-CAB (RNB)
1    Danielson for the proposition that “the RFC adequately captures restrictions in broad
2    functional areas if it is consistent with the concrete limitations in the medical opinions”
3    (emphasis added)).3
4               The Court therefore finds that Stubbs-Danielson is distinguishable and that ALJ
5    Valentino was not qualified to make the determination that a limitation to unskilled work
6    adequately captured his finding of a moderate limitation with regard to concentration,
7    persistence, or pace. See Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975)
8    (recognizing that an ALJ is “not qualified as a medical expert”). Accordingly, the Court
9    concurs with plaintiff that ALJ Valentino erred when he failed to incorporate the moderate
10   mental limitation he found into his RFC determination and his hypothetical to the VE. See
11   Valentine v. Commissioner, 574 F.3d 685, 690 (9th Cir. 2009) (The ALJ’s RFC
12   determination and hypothetical question “must set out all the limitations and restrictions of
13   the particular claimant.” (quoting Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988));
14   see also Lubin v. Comm’r of Soc. Sec. Admin., 507 F. App’x 709, 712 (9th Cir. 2013)
15   (“Although the ALJ found that Lubin suffered moderate difficulties in maintaining
16   concentration, persistence, or pace, the ALJ erred by not including this limitation in the
17   residual functional capacity determination or in the hypothetical question to the vocational
18   expert.”); Brink v. Comm’r Soc. Sec. Admin., 343 F. App’x. 211, 212 (9th Cir. 2009)
19   (hypothetical question limiting claimant to “simple, repetitive work” did not adequately
20
21                                                  
22   3
            The Commissioner also contends that the Ninth Circuit “addressed this precise
23   issue” in Hoopai v. Astrue, 499 F.3d 1071 (9th Cir. 2007). (See ECF No. 20-1 at 11-12.)
     The Court disagrees. The issue in Hoopai was whether satisfaction of the step-two
24   threshold requirement that a claimant prove her limitations are severe was dispositive of
25   the step-five determination of whether the non-exertional limitations were sufficiently
     severe such as to invalidate the ALJ’s exclusive use of the grids without the assistance of
26   a vocational expert. See id. at 1076. Unlike the ALJ in Hoopai, the ALJ here agreed with
27   the ME’s opinion that plaintiff’s mental impairment resulted in a moderate limitation, but
     without explanation, he disregarded that limitation assessed by the ME when formulating
28   plaintiff’s RFC. Thus, the Hoopai case is inapposite.
                                                       8
                                                                              17-cv-02108-CAB (RNB)
1    capture moderate limitations in concentration, persistence, or pace); cf. Van Sickle v.
2    Astrue, 385 F. App’x 739, 741 (9th Cir. 2010) (holding ALJ erred by failing to include in
3    his RFC the moderate mental limitations reported by the examining psychologist and the
4    non-examining state medical consultant).
5           Further, the Court finds that ALJ Valentino’s error was not harmless. At the
6    administrative hearing, plaintiff’s counsel asked the VE whether a hypothetical person with
7    a moderate limitation in concentration could perform the cashier and checker jobs the VE
8    had identified as corresponding to plaintiff’s past relevant work. The VE responded “no.”
9    (AR 57.)    It follows that ALJ Valentino’s determination at step four of the sequential
10   evaluation process that plaintiff could return to her past relevant work cannot be affirmed.
11
12                        CONCLUSION AND RECOMMENDATION
13         The law is well established that the decision whether to remand for further
14   proceedings or simply to award benefits is within the discretion of the Court. See, e.g.,
15   Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990); McAllister v. Sullivan, 888 F.2d 599,
16   603 (9th Cir. 1989); Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). Remand for
17   further proceedings is warranted where additional administrative proceedings could
18   remedy defects in the decision. See, e.g., Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir.
19   1984); Lewin, 654 F.2d at 635. Remand for the payment of benefits is appropriate where
20   no useful purpose would be served by further administrative proceedings, Kornock v.
21   Harris, 648 F.2d 525, 527 (9th Cir. 1980); where the record has been fully developed,
22   Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); or where remand would
23   unnecessarily delay the receipt of benefits to which the disabled plaintiff is entitled, Bilby
24   v. Schweiker, 762 F.2d 716, 719 (9th Cir. 1985).
25         Here, the ALJ’s non-disability determination was based on his step four finding that
26   plaintiff could return to her past relevant work. Thus, the ALJ never reached step five of
27   the sequential evaluation process. The Court has concluded that remand for further
28

                                                   9
                                                                               17-cv-02108-CAB (RNB)
1    proceedings is warranted because additional administrative proceedings could remedy the
2    defects in the ALJ’s decision.
3          The Court therefore RECOMMENDS that plaintiff’s motion for summary
4    judgment be GRANTED, that the Commissioner’s cross-motion for remand be DENIED,
5    and that Judgment be entered reversing the decision of the Commissioner and remanding
6    this matter for further administrative proceedings pursuant to sentence four of 42 U.S.C. §
7    405(g).
8          Any party having objections to the Court’s proposed findings and recommendations
9    shall serve and file specific written objections within 14 days after being served with a
10   copy of this Report and Recommendation. See Fed. R. Civ. P. 72(b)(2). The objections
11   should be captioned “Objections to Report and Recommendation.” A party may respond
12   to the other party’s objections within 14 days after being served with a copy of the
13   objections. See Fed. R. Civ. P. 72(b)(2). See id.
14
15   Dated: November 20, 2018
                                                  _________________________
16
                                                  ROBERT N. BLOCK
17                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                             17-cv-02108-CAB (RNB)
